Citation Nr: 0334347	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  99-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Indemnity Compensation under 
38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.

4.  Entitlement to service connection for hypertension for 
accrued benefits purposes.

5.  Entitlement to service connection for cerebrovascular 
hemorrhage with residual aphasia and weakness in all four 
extremities for accrued benefits purposes.

6.  Entitlement to service connection for deviated septum for 
accrued benefits purposes. 

7.  Entitlement to service connection for residuals of left 
ankle sprain for accrued benefits purposes.

8.  Entitlement to service connection for residuals of head 
injury with headaches, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from May 1953 to April 
1955.  He died in September 1997 and the appellant is his 
widow.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's claims.  

The veteran died in September 1997, with the cause of death 
listed on the death certificate as cardiac arrest due to 
ischemic heart disease.

In September 1997, the appellant filed the current claim, 
which was denied by rating decision dated in October 1997.   
The RO noted that the veteran was not service connected 
during his lifetime for any disabilities.

Post service medical records reveal that in November 1995, 
the veteran suffered a cerebral hemorrhage, which left him in 
an incapacitated state with brain damage.  He remained a 
resident of the VAMC nursing home care unit where he 
eventually lapsed into a chronic vegetative state prior to 
his death.  

The appellant in June 1998 requested a Travel Board Hearing 
at the RO.  She repeated her request in a September 1999 
Appeal to the Board of Veteran's Appeals.

The hearing was subsequently scheduled in May 2000, but prior 
to the hearing the appellant informed the RO that she was 
ill.  She requested that the Travel Board Hearing at the RO 
be rescheduled.  To date it does not appear that this Travel 
Board Hearing has been scheduled.

As the appellant has not yet been afforded the requested 
Travel Board Hearing, a remand is necessary to schedule a 
Travel Board Hearing before the RO.   

For the reasons stated above, this case is REMANDED for the 
following:

The RO should schedule the appellant for 
a Travel Board Hearing in accordance with 
applicable procedures.  As appropriate, 
the appellant should be informed of the 
time and place to report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


